Citation Nr: 0825221	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for arthritis of the 
feet.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June 15, 1965 to December 24, 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2003 and January 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which denied the above claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the claim for service connection for a left 
shoulder disorder, the record reflects that appellant 
complained of pain in the left shoulder in association with 
neck pain between November 1995 and April 1996, in a private 
medical assessment dated in January 2000, and in another 
private medical assessment dated in July 2003.  Service 
treatment records also reflect complaints and treatment for 
left shoulder pain in July and August 1965, which was 
diagnosed as soft tissue injury.  Therefore, the Board finds 
that appellant should be provided with an examination and 
opinion as to whether any current left shoulder disorder is 
at least as likely as not related to appellant's period of 
ACDUTRA.  38 C.F.R. § 3.159(c)(4) (2007).

With respect to the remaining claims for service connection 
for pes planus and arthritis of the feet, the record reflects 
that there is some evidence of foot disability that 
preexisted ACDUTRA, and that for this single period of 
ACDUTRA, the presumptions of soundness and aggravation are 
not applicable unless appellant has service-connected 
disability.  Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) 
(noting that since the appellant served only on active duty 
for training and had not established any service-connected 
disability, the Board did not err in concluding the 
presumption of soundness was inapplicable).  Therefore, since 
the development and further adjudication of the claim for 
service connection for a left shoulder disorder may affect 
the adjudication of the claims for service connection for pes 
planus and arthritis, the Board finds that the adjudication 
of these claims should be held in abeyance pending the 
outcome of the development and readjudication of the claim 
for service connection for a left shoulder disorder.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Similarly, since entitlement to nonservice-connected pension 
would also be affected by any decision to service connect a 
left shoulder disorder, pes planus, or arthritis of the feet, 
the Board finds that a decision with respect to this claim 
must also be deferred pending completion of the above-noted 
action.  Id.  

The veteran has stated that he is receiving Social Security 
disability benefits.  There is no indication of record that 
the RO attempted to obtain the veteran's records from the 
Social Security Administration (SSA).  These records should 
be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.   Request from SSA copies of all the 
documents or evidentiary material that 
was used in considering the veteran's 
claim for disability benefits.

2.  Thereafter, the veteran should be 
afforded an appropriate examination to 
determine the nature and etiology of 
any left shoulder disorder.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any left shoulder 
disorder is related to appellant's left 
shoulder injury during ACDUTRA from 
June 15, 1965 to December 24, 1965.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.

3.  Finally, readjudicate all of the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


